Citation Nr: 1443316	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression with anxiety. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran had active service from July 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A Board hearing was held before the undersigned Veterans Law Judge at the RO in August 2008. The transcript has been reviewed and is in the file.  

This claim was remanded in May 2012, and February 2014. 

The issues of entitlement to total disability for individual unemployability (TDIU) and an increased rating in excess of 10 percent for left ankle sprain have been raised by a January 2014 statement, but have not been adjudicated by AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

The weight of the evidence is against a finding that a psychiatric disability was manifested during service or is otherwise related to the Veteran's active service or any service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2013).


 
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In an August 2006 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013). The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Service treatment and Social Security Administration (SSA) records have been associated with the claims file. All adequately identified and relevant available medical records have been secured. The Veteran was afforded a VA examination regarding his claim, and VA opinions were provided. For reasons explained further below, the Board finds the 2012 VA examination report, when read in conjunction with the clarifying 2014 VA opinions are fully adequate, wholly articulate and take into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). In any case, the Veteran submitted a waiver of procedural rights and requested his appeal be sent to the Board in August 2014. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disabilities were related to active duty would be helpful in establishing the claim. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing. At the time of the hearing, the Veteran was represented and his representative appeared with him at the hearing. The duty to assist has been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a). See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). While psychoses are listed, psychiatric disabilities are not. As the record does not show the Veteran had psychoses, the Board will not consider this avenue of entitlement. 

Finally, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2013). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The law provides that no compensation may be paid for a disability or death which results from a veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013). The Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) held the statute precludes compensation for primary substance abuse disabilities and for secondary disabilities (like cirrhosis of the liver) that result from primary alcohol abuse. The Court interpreted "primary" to mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess. Id. In sum, even if it was related to service, substance dependency or abuse alone is not something that may be service-connected. 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). 

The Veteran originally filed a claim of service connection for PTSD in August 1997; his contentions regarding his mental illness have changed over time. Initially he stated that he had PTSD (see June 1998 statement), then in August 2006 (see claim), he stated he was treated in service for depression and anxiety. At the August 2008 Board hearing, the Veteran again stated he was treated in the military for depression (Transcript, p 22). He had problems with people and he was depressed about his general medical condition. Id. He sought care for psychiatric symptoms in 1990 (p 27). Prior to that point, he had symptoms but no treatment (p 28). He was currently depressed with "a lot of issues" (p 29). 

In February 2010, the Veteran sought service connection for organic brain syndrome. In an April 2011 statement, he asserted that he had dementia with organic brain syndrome. He stated he had this problem in service, as well as adjustment disorder. In October 2009, he stated that his use of alcohol in service was an "outward sign." While he filed a claim with SSA stating he had a mental illness in June 2009, a July 2009 SSA record shows he was found not to have depressive disorder. 

Starting in February 2010, the Veteran also began claiming that he had current mental illness secondary to his service-connected disabilities (see also January 2012 statement). Also, the Veteran has occasionally pointed out he used drugs in service and implied his mental illness was due to this drug use (see June 2010 and September 2012 statements). 

Service treatment records show substance abuse problems.  On July 1976 enlistment examination, psychiatric findings were normal, but the Veteran reported smoking marijuana prior to service.  A June 1977 clinical record cover sheet showed the Veteran was seen by psychiatry for one day. The diagnosis was non-psychotic organic brain syndrome with alcohol; there was minimal stress, no predisposition or impairment. Another record clarified that he was in for detoxification. He was sent for outpatient alcohol treatment. 

In July 1977, the Veteran referred himself for abuse of methaqualone, alcohol, cannabis, and part use of heroin and amphetamine; the plan was rehabilitation. In September, an alcohol and drug abuse prevention and control program (ADAPCP) note showed he had entered follow up as a failure. The following month, a service treatment record noted the Veteran had nervousness for two hours. The assessment was "drugs or nervous condition." Another record showed he had tremors of fingers, was worried, and had insomnia. "Alcohol" and "slow in reaction" was noted. The assessment was anxiety reaction, drug or nervous condition. In November, he was noted to be nervous and unable to sleep. The same month, a final ADAPCP record noted efficiency, conduct and progress as unsatisfactory; however, the remarks state: "Commander has determined SM to be a success." A February 1978 follow up showed only progress was unsatisfactory. Finally, a July 1978 record showed he was doing fairly in all three areas. 

In January 1979, a service treatment record showed he was injured in a fight. A February 1979 service treatment record showed one episode of "drunkenness" but he had previously completed the program. In reference to poly drug abuse, the Veteran said he had no problem since this one incident. In March, a record noted he was again drunk and causing problems. He was going to jump out the window and smelled of alcohol with acute alcohol intoxication. He was in custody of two noncommissioned officers. A follow up noted he was abusive to his commanding officer and admitted he was intoxicated. 

The July 1979 report of medical examination (RME) at separation showed that psychiatrically, the Veteran was clinically normal. The report of medical history (RMH) showed the Veteran stated he had "bad health" with frequent trouble sleeping, stated he did not know if he had loss of memory/amnesia; depression/excessive worry and nervous trouble of any sort. In explanation, he simply stated: "Sometimes I can't sleep." The physician's summary was left blank. In an August 1979 statement he reported no change since separation examination. 

Post service, records show the Veteran continued to struggle with substance abuse. An August 1990 VA initial treatment plan noted he had completed a private program in the past; other records from this time period showed alcohol treatment at VA (see September and October 1990 VA domiciliary records). An October 1990 VA psychosocial assessment noted he was terminated once for alcoholism on the job in 1980. He had numerous public intoxication citations, several DWIs and one arson charge. He reported no prior psychiatric treatment. 

A March 1991 VAMC discharge summary showed a diagnosis of axis I, dysthymic disorder and Axis II, personality disorder. He also had continuous poly drug abuse; cocaine and alcohol. He was admitted because he said he had sad feelings, anger, difficulty sleeping and homicidal thoughts. He later stated he only came to have a place to stay and denied homicidal ideation. He was kicked out of his home by his sister after he jumped on her while he was drunk. A month earlier, he was drinking with a girlfriend and using cocaine most of the day. After his VAMC drug treatment in 1990, he kept clean for several months, and then had trouble. 

Records from the late 1990s show continued substance abuse problems (see August 1997 LCSW note, February 1998 VA note, November 1998 medical certificate and October 1999 VA mental health record). A December 1999 VA record showed a diagnosis of axis I dysthymic disorder as well as cocaine, marijuana and alcohol dependence. 

A January 2000 VA psychological testing showed a valid MMPI profile that suggested high levels of personal stress characterized by anxiety, tension and depression. Individuals with similar profiles are typically socially isolated and withdrawn. Their social relationships are usually characterized by suspiciousness, hostility and resentment. Rumination and paranoid features are not uncommon. The data suggested chronic maladjustment with poor impulse control. Individuals with similar profiles often display unpredictable and socially inappropriate behavior. 

A June 2000 VA discharge summary showed the Veteran had an intervening head injury. It also showed a diagnosis of axis I alcohol and cocaine dependence, cannabis abuse in remission and depressive disorder. His past medical history was significant for a head injury that was a result of a physical fight in 1998, in which he was struck in the head. The Veteran insisted that he was told that he had a brain tumor and that this was confirmed by CT at BMC, but the records did not substantiate that allegation. His CT did show some abnormalities. It was noted under psychiatric history that there was possible inpatient and outpatient treatment reported in the Army, but it sounded as though this was related to intoxication. The Veteran reported anxiety because he turned in a crack dealer, and that individual might have been looking for him. 

VA records continuously show problems related to alcohol or substance abuse (see July 2003 history, physical examination, and operative report records for a stab wound). A November 2006 VA problem list noted a drug-induced mood disorder and polysubstance abuse; such diagnoses are noted throughout VA treatment records from 2008 to 2010, as was medication noncompliance (see, for example, an April 2010 VA medication management note). 

The Veteran had multiple hospitalizations due to substance abuse. A June 2007 record shows a typical admittance; noting a past medical history of alcohol, cocaine, and tetrahydrocannabinol dependence, along with substance induced mood disorder (SIMD). He had homicidal ideation and assaultive behavior after cocaine and alcohol use. His past and current hospitalization was secondary to mood alteration elicited by substance use and interpersonal turmoil with his spouse. The Veteran was resistant to past treatment but still was unable to maintain sobriety. The observed cluster B pathology/amotivation for change further hindered participation in treatment. Currently, the Veteran appeared motivated to participate in treatment. The diagnosis was axis I substance induced mood disorder, alcohol dependence, and cocaine dependence. 

Additional records do show diagnoses other than those involving substance abuse. An August 2010 VA medication management note showed the Veteran was diagnosed with adjustment disorder with depressive features. When asked how the mental health clinic could be of service to him, he asked if the provider had any money available. The clinician agreed with past providers that the Veteran seemed to maintain an external locus of control for his problems which was likely to affect his treatment. However, other treatment records show a variety of diagnoses, to include: Likely dysthymia and not major depression (diagnosed in July 2011 by a VA psychiatrist); major depressive disorder, recurrent, along with polysubstance abuse problems (November 2011); adjustment disorder and poly substance abuse (May 2012); and adjustment disorder vs. SIMD (September 2012). 

While the Veteran is competent to state what he has experienced regarding his mental health under 38 C.F.R. § 3.159(a)(2), the Board finds that he is not a credible source for information.  He has a history of reporting symptoms to achieve his desired ends (see, for example, the March 1991 VA discharge summary described above) and clinicians have noted instances of malingering for disability (see June 2011 VA medication management note). A November 2010 VA note stated the Veteran was chronically dysthymic, had poor compliance with treatment, and it was felt that the Veteran was fixated on financial issues and a desire to obtain disability. His secondary gain was the primary motivation for coming to the mental health clinic. The desire for secondary gain was a barrier to treatment and led him to be overly invested in a sick role. A February 2011 note also showed malingering was to be ruled out and that there was an obsession with obtaining more money.  As a result of such findings throughout the record, the Board assigns less weight to the Veteran's assertions regarding his history. 

To the extent that clinicians have commented on the etiology of any mental illness, an October 2007 VA mental health consultation noted that there were multiple social stressors, including marital and financial.  In February 2008, a VA mental health record showed the Veteran had continued polysubstance abuse "which seem to be strongly tied to social stressors, including marital problems with wife and financial difficulties." In June 2008, it was noted that depressive symptoms appeared to be strongly tied to social stressors, the main issue being financial difficulties. While the Veteran requested an opinion from his primary care doctor in January 2010, the doctor did not provide one; there was a diagnosis of alcohol and drug abuse, reportedly in remission. 

In July 2012, the Veteran received a VA examination to determine the etiology of any psychiatric disability. The examiner stated the Veteran had been diagnosed with a mental disorder in the past. There was not currently a diagnosis that conformed to the DSM-IV criteria. There was no mental disorder diagnosis. The claims file and medical records had been reviewed in making that determination. 

It was noted that the Veteran last worked for a food-processing company. He quit due to health problems and not getting along with co-workers.  His most recent diagnosis in the VA mental health clinic was adjustment disorder versus rule out substance induced mood disorder.  He had a history of polysubstance abuse. 

The examiner saw that military treatment records showed treatment for anxiety and depression due to polysubstance abuse.  There was also treatment in 2007 in-patient for substance-induced mood disorder. Also noted was the January 2011 mental health note showing that the Veteran was fixated on obtaining disability benefits. He reported depressive symptoms upon examination related to multiple stressors, including pain, family and finances. He reported last using alcohol and cocaine two months prior. 

The examiner concluded, based on the interview and a review of records, that it was less likely than not that the Veteran's current symptoms of depression were related to military service. His symptoms of depression had multiple etiologies, including substance abuse, family stressors, finances and chronic pain from non-service connected conditions. 

As the Veteran was service-connected for a lumbar spine disability and raised the theory of secondary service-connection, another VA opinion was sought. A May 2014 VA opinion again noted that the Veteran received mental health/substance abuse treatment since the 1990s. A common theme throughout his treatment was polysubstance dependence (which preexisted his military involvement) and marital discord (for example, two VA hospital contacts in 2006 and 2007 due to his being homicidal toward his wife).  Another consistent theme was his not taking responsibility for his behavior/situation, and concern with finances. Though mental health treatment notes have at times alluded to physical problems, they have been a relatively small component. These service-connected disabilities do not appear to have been a primary factor in his mental health diagnosis/treatment. It was less likely than not emotional problems were caused by his service-connected disability, and it was less likely than not emotional problems have been worse than their natural progression as a result of his service-connected disabilities. 

In June 2014, a follow up opinion from another examiner again showed the same conclusion. The examiner stated that after a review of the Veteran's extensive treatment records, he could find no evidence suggesting that the Veteran has any mental health condition related to either his ankle or back (service-connected disabilities). The Veteran had typically been treated for either relationship issues (arguments with wife, stabbing by wife) or substance abuse versus dependence. 

The examiner also stated that substance abuse clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. The examiner noted the Veteran had a history of substance use prior to the military, and stated he could find no evidence that this condition was aggravated by any service-connected disability. He has carried various mental health clinic diagnoses, but review of treatment notes does not yield evidence suggesting any link between service-connected conditions and the aggravation of any pre-existing mental health problems. There is simply no indication from the record that the Veteran's service-connected conditions led to a worsening of pre-existing mental health conditions to include substance abuse or depression. 

The Board finds the examiner and opinion writers considered relevant information, reviewed the file, and provided rationale for their conclusions. Nieves-Rodriguez, 22 Vet. App. 295. This evidence has high probative value, is not contradicted by the evidence in the file and is assigned great weight. 

The Board finds that service connection for a psychiatric disability is not warranted. While the Veteran was treated for substance abuse in service, such a condition is not available for primary substance abuse. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013); Allen v. Principi, 237 F.3d at 1376. Regarding other mental health diagnoses, the July 2012 VA examination report and June 2014 VA opinion found no nexus to service; an essential element to the claim is missing. Shedden v. Principi, 381 F.3d at 1167. 

Regarding secondary service connection, the May and June 2014 VA opinions succinctly state that the Veteran's mental health disabilities are not caused or aggravated by the Veteran's service connected disabilities. These opinions are consistent with the evidence of record, as explained above. Secondary service connection under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, is not established. 

The evidence is not in equipoise, reasonable doubt is not for application and the claim is denied. See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a psychiatric disorder, to include depression with anxiety, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


